Citation Nr: 1343039	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  11-11 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder, to include as secondary to a right leg disorder.

3.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for residuals of a right knee injury.

4.  Entitlement to service connection for a right leg disorder.

5.  Entitlement to service connection for a left leg disorder, to include as secondary to a right leg disorder.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1989 to January 1993.  He had additional military reserve service from June 1981 to January 1989 and from January 1993 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  He also presented testimony before a decision review officer at the RO in October 2010.  Copies of the transcripts of those hearings are of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2013). 

Although the RO reopened and adjudicated low back and right leg disorder claims on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has included the issues on the title page of whether new and material evidence was received to reopen the claims for service connection.

The issues of entitlement to service connection for a low back disorder, a right leg disorder, a left leg disorder, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1997 rating decision denied entitlement to service connection for a low back disorder and residuals of a right knee injury; the Veteran was properly notified of the decisions but did not appeal.

2.  Evidence added to the record since the August 1997 rating decision does raise a reasonable possibility of substantiating the claims for a low back disorder and residuals of a right knee injury.


CONCLUSIONS OF LAW

1.  New and material evidence was received and the claim for entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence was received and the claim for entitlement to service connection for residuals of a right knee injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In this case, an August 1997 rating decision denied entitlement to service connection for a low back disorder and residuals of a right knee injury.  It was noted that the evidence did not demonstrate present low back or right knee disabilities.  The Veteran was notified of the decision, but did not appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

The pertinent evidence added to the record since the August 1997 decision includes the Veteran's statements and testimony in support of his claims, VA treatment reports, and a November 2010 VA examination report.  VA treatment and examination reports include diagnoses of degenerative disc disease in the low back and degenerative joint disease in the right knee.

Based upon a review of the record, the Board finds that the evidence received since the August 1997 rating decision is neither cumulative nor redundant of the evidence previously reviewed and that it raises a reasonable possibility of substantiating the Veteran's claims.  The new evidence includes diagnoses of present low back and right knee disabilities, which were the bases for the denial of service connection in August 1997.  This evidence is presumed to be credible for the purpose of reopening the claim.  Therefore, the claims must be reopened. 


ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for a low back disorder; to this extent the appeal is granted.

New and material evidence was received to reopen a claim for entitlement to service connection for residuals of a right knee injury; to this extent the appeal is granted.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in March 2009, July 2009, and February 2010.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2013); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2012).  Regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  

A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  The presumption of soundness, however, attaches only where there has been an induction medical examination and where a disability for which service connection is sought was not detected at the time of such examination.  Crowe v. Brown, 7 Vet. App. 238 (1994).

In this case, the Veteran contends that he has right leg, low back, hearing loss, and tinnitus disorders that were caused or aggravated by service and that he has developed additional low back and left leg disabilities as a result of his right leg disorder.  The Board notes that although the Veteran underwent a VA orthopedic disorders examination in November 2010, the examiner did not adequately address whether a right leg disability was permanently aggravated beyond the normal progress of the disorder by injury during ACDUTRA service in July 1987.  Nor did the examiner address the evidence of record dated in March 1993, approximately two months after his separation from active service, in which the Veteran reported that he experienced muscle spasms in the upper and lower back upon prolonged standing.  The Veteran was also provided a VA audiology examination in November 2010, but that examiner did not address the significance, if any, of the fluctuations shown upon audiometric testing in service nor the finding of eustachian tube dysfunction provided in a June 1989 service treatment report.  Therefore, the Board finds further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  He should be specifically requested to provide additional records or information pertaining to his right leg treatment after falling from a roof in 1986.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All efforts to procure records should be documented in the file.  If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Following completion of the above, schedule the appellant for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a present low back and/or right leg disorder was incurred or aggravated as a result of active service or an injury during inactive or active duty for training and, if so, whether any additional low back and/or left leg disorders were incurred or aggravated as a result of a right leg disorder.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Following completion of directive #1, schedule the appellant for an appropriate VA ear diseases examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that present bilateral hearing loss and/or tinnitus disabilities were incurred or aggravated as a result of active service or an injury during inactive or active duty for training, to include as due to ear pain reported in June 1989.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


